Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is February 4, 2021. This Office Action is in response to the application filed February 4, 2021. This action is a NON-FINAL REJECTION.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Disclosed Invention
As best understood by Examiner (MPEP §704.01), Applicant’s invention(s) is/are disclosed as drawn to novel semiconductor structures having a Super Via, where a portion of the Super Via directly contacts a mask layer in an inter-metal dielectric layer of a back-end-of-line (BEOL) interconnect layer. Examiner notes Super Via structures are high-aspect-ratio vias that connect, in their simplest form, a local interconnect layer or track “Mx” with a “Mx+2” layer of interconnects in the BEOL within a semiconductor device. In its simplest form, the Super Via provides a direct connect from a metal layer in the “Mx” to a metal layer in the “Mx+2” interconnect by bypassing an intermediate “Mx+1” layer in a self-aligned manner. Super Vias and regular vias can co-exist in the same design.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
NOTE: The pending claims require “the second inter-metal dielectric layer M2” to comprise the “at least one mask layer 110” (See FIG. 1; See e.g. independent Claim 1, line 5 – 6 and independent Claim 7, line 5 – 6). However, the instant drawings and specification disclose the “at least one mask layer 110” to be in the “third inter-metal dielectric layer M3”. See FIG. 10 and FIG. 11. As such, the drawings are objected to as noted below. Applicant’s cooperation is requested in resolving this discrepancy. For purposes of compact prosecution, Examiner has interpreted the location of the “at least one mask layer 110” as recited in the pending claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the second inter-metal dielectric layer comprises at least one mask layer” (See Claim 1, line 5 – 6 and Claim 7, line 5 – 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10; Claim 7, line 10; and Claim 17, line 1 recite, respectively, “the mask layer”. Such a recitation presumes the presence of only a single mask layer. However, respective prior references – see Claim 1, line 6 (for Claim 1) and Claim 7, line 6 (for Claims 7, 17) are to “at least one mask layer” – which is in reference to the presence of either a single mask layer or a plurality of mask layers. As such, the limitation “the mask layer” lacks sufficient antecedent basis and Claim 1, Claim 7, and Claim 17 are indefinite. 
Examiner presents the following amendment for consideration (See MPEP § 2173.05(e)):  “the at least one mask layer”. For the purpose of compact prosecution, Examiner will interpret Claim 1, Claim 7, and Claim 17 based on this Examiner-presented amendment.
Claim 4, line 2 recites “the first dielectric layer”. There is insufficient antecedent basis for this limitation since there is no prior reference to a first dielectric layer. Prior reference is only to “a first inter-metal dielectric layer”. As such, Claim 4 is indefinite.
Examiner presents the following amendment for consideration (See MPEP § 2173.05(e)):  “the first inter-metal dielectric layer”. For the purpose of compact prosecution, Examiner will interpret Claim 4 based on this Examiner-presented amendment.
Claim 8, line 2 recites “a double mask layer”. It is indefinite as to whether reference is being made to the “at least one mask layer” now being “a double mask layer” – or whether reference is being made to forming “a double mask layer” that is an additional, separate mask layer from the “at least one mask layer” previously recited. As such, Claim 8 is indefinite.
 Examiner presents the following amendment for consideration (See MPEP § 2173.05(e)):  “the at least one mask layer to be a double mask layer”. For the purpose of compact prosecution, Examiner will interpret Claim 8 based on this Examiner-presented amendment.
Claims 2, 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they are dependent on Claim 1, which is indefinite as noted above.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they are dependent on Claim 4, which is indefinite as noted above.
Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they are dependent on Claim 8, which is indefinite as noted above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG ‘629 (US 10,319,629 B1; date of patent June 11, 2019).
Regarding Claim 1: YANG ‘629 discloses a semiconductor structure (“SKIP VIA FOR METAL INTERCONNECTS”; ABSTRACT; See FIG. 10 below), comprising: 
a substrate (Column 10, line 8 – 16); 
a first inter-metal dielectric layer 112, a second inter-metal dielectric layer 14 and a third inter-metal dielectric layer 16 sequentially arranged on the substrate (Column 10, line 8 – 16), wherein the first inter-metal dielectric layer 112 comprises at least one first conductive layer 122 (“metal conductor 122”, Column 10, line 19 – 20), the second inter-metal dielectric layer 114 comprises at least one mask layer 134 (Column 10, line 33, “capping layer 134”) and the third inter-metal dielectric layer 116 comprises at least one third conductive layer 154 (“filled metal via 154”, Column 11, line 51); and 

    PNG
    media_image1.png
    252
    340
    media_image1.png
    Greyscale


a super via 144, 154 (Column 11, line 51 – 52, “The filled metal via, i.e., skip via..”) penetrating through the second inter-metal dielectric layer 114 electrically connects the first conductive layer 122 and the third conductive layer 154, and parts of the super via 144, 154 directly contacts the mask layer 134 in the second inter-metal dielectric layer 114 (See FIG. 8 – FIG. 10; Note liner 144 of the super via 144, 154 directly contacts mask layer 134).
Regarding Claim 7: YANG ‘629 discloses a manufacturing method of a semiconductor structure (FIG. 7 – FIG. 10), comprising: 
providing a substrate (Column 10, line 8 – 16); 
forming a first inter-metal dielectric layer 112, a second inter-metal dielectric layer 114, and a third inter-metal dielectric layer 116 sequentially on the substrate (Column 10, line 8 – 16), wherein the first inter-metal dielectric layer 112 comprises at least one first conductive layer 122, the second inter-metal dielectric layer 114 comprises at least one mask layer 134 and the third inter-metal dielectric layer 116 comprises at least one third conductive layer 142 (See FIG. 7, FIG. 10); and 
forming a super via 144, 154 penetrating through the second inter-metal dielectric layer 114 to electrically connect the first conductive layer 122 and the third conductive layer 154, and parts 144, 154 of the super via 144, 154 directly contacts the mask layer 134 in the second inter-metal dielectric layer 114 (See FIG. 10 above; Note liner 144 of the super via 144, 154 directly contacts mask layer 134).
Regarding Claim 3: YANG ‘629 discloses the semiconductor structure according to claim 1, wherein the second inter-metal dielectric layer 114 comprises at least one second conductive layer 136 (Column 7, line 33 – 34, “For example, the barrier layer can be formed of tantalum (Ta), tantalum nitride (TaN), cobalt (Co), ruthenium (Ru), titanium (Ti), titanium nitride (TiN), tungsten nitride (WN), or combinations thereof.”; FIG. 7; FIG. 10;).
Regarding Claim 4: YANG ‘629 discloses the semiconductor structure according to claim 3, further comprising a contact structure 132 located above the first dielectric layer 120 and electrically connecting the second conductive layer and the first conductive layer (FIG. 10).
Regarding Claim 5: YANG ‘629 discloses the semiconductor structure according to claim 4, wherein a top surface of the contact structure 132 is lower than a top surface of the mask layer 134 (FIG. 10).
Regarding Claim 6: YANG ‘629 discloses the semiconductor structure according to claim 1, wherein the mask layer 134 in the second inter-metal dielectric layer 114 directly contacts the sidewall of the super via 144, 154 (FIG. 10).
Regarding Claim 17: YANG ‘629 discloses the method according to claim 7, wherein the mask layer 134 in the second inter-metal dielectric layer 114 directly contacts the sidewall of the super via 144, 154 (FIG. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘629 as applied to Claim 1; further in view of FISCHER ‘606 (US 2008/0085606 A1; pub. date April 10, 2008).
Regarding Claim 2: YANG ‘629 discloses the semiconductor structure according to claim 1 as noted above. YANG ‘629 is silent regarding further wherein the mask layer 134 comprises aluminum nitride (AlN). However, FISCHER ‘606 teaches aluminum nitride as suitable material for a mask layer 1 (See [0016], “Furthermore, the mask layer 1 can have at least one layer composed of …an aluminum nitride…”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 to achieve Claim 2 based on the teachings of FISCHER ‘606. The motivation to do so would have been prima facie obvious since it has been held that mere selection of a material suitable for an intended use, which in the instant case is selection of suitable material for YANG ‘629’s mask layer, is a matter of design choice when such suitability is known in the art (In re Leshin, 125 USPQ 416). A prima facie case of obviousness thereby exists for Claim 2 (MPEP § 2142).

 
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over YANG ‘629 as applied to Claim 7; further in view of FISCHER ‘606. 
Regarding Claim 8: YANG ‘629 discloses the method according to claim 7 as noted above, further comprising forming an etching stop layer 124, a low-k dielectric layer 130, and a mask layer 134 on the first inter-metal dielectric layer 112 after the first inter-metal dielectric layer 112 is formed (See FIG. 7 – FIG. 9). YANG ‘629 does not disclose further the mask layer 134 being a double mask layer. 
However, FISCHER ‘606 teaches a mask layer having at least two layers (See ABSTRACT; See also eg FIG. 1A which teaches a double mask layer 1 of an upper mask 11 and a lower mask 12). Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 7 to achieve Claim 8 based on the teachings of FISCHER ‘606. The motivation to do so would have been to try the double-mask-layer structure of FISCHER ‘606, with a reasonable expectation of success – to achieve a suitable mask layer for forming the super via.
Regarding Claim 9: YANG ‘629 in view of FISCHER ‘606 discloses and/or teaches the method according to claim 8 as noted above. Regarding further wherein the double mask layer comprises a lower mask layer and an upper mask layer, wherein the material of the lower mask layer comprises AIN and the material of the upper mask layer comprises TiN – Note FISCHER ‘606 teaches a double mask layer 1 including an upper mask 11 and a lower mask 12, and also teaches suitable material for the mask layers to include AlN and TiN. See FISCHER ‘606, FIG. 1A. See also FISCHER ‘606, [0016], “Furthermore, the mask layer 1 can have at least one layer composed of …an aluminum nitride…, a titanium nitride…”).
As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 8 to achieve Claim 9 based on the teachings of FISCHER ‘606. The motivation to do so would have been to try the known, suitable, double-mask-layer structure and the known suitable materials of AlN and TiN for the mask-layer material, with a reasonable expectation of success – for forming the super via.
Allowable Subject Matter
Claims 10 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14): The prior art of record does not disclose nor render obvious a manufacturing method of a semiconductor structure as recited by Claim 9, further including performing multiple etching steps to partially etch the double mask layer, the etching stop layer and the low-k dielectric layer to form a first groove and a second groove, wherein the first groove exposes a top surface of the first conductive layer and the second groove exposes a top surface of the low-k dielectric layer – as recited by Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813